Citation Nr: 1335700	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to a kidney transplant.

2.  Entitlement to service connection for nerve damage to the outer left thigh, claimed as secondary to medication taken for diabetes mellitus.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to an initial compensable rating for hemorrhoids.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  

[The issues of entitlement to an initial compensable rating for bilateral hearing loss; entitlement to a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009; entitlement to a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009; entitlement to service connection for sleep apnea; and entitlement to service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi, are the subject of a separate decision under different docket number.] 


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984 and from December 2003 to August 2004.  He also had service in the Army Reserve from October 1984 to December 1986 and from April 1991 to August 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in December 2007 and December 2009.  

The December 2007 rating decision granted service connection for hemorrhoids and assigned a noncompensable evaluation effective September 19, 2007.  The claims for service connection for hypertension and a neck disorder and the claim for entitlement to a TDIU were denied.  Although the Veteran perfected an appeal of these claims, they have never been certified to the Board.  

The December 2009 rating decision denied the claims for service connection for diabetes mellitus and nerve damage to the outer left thigh.  The Veteran presented testimony concerning these claims at a personal hearing before the undersigned Veterans Law Judge in August 2012.  A transcript is of record.  The Board notes that at the time of the Veteran's August 2012 hearing, he was represented by private attorney M.Q.  Representation has since changed, as reflected on the title page.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims concerning entitlement to service connection for hypertension and a neck disorder, entitlement to an initial compensable rating for hemorrhoids, and entitlement to a TDIU would be premature at this time.  The Veteran has requested a Board hearing at his local VA office.  See November 2009 VA Form 9.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.  

Review of the Veteran's claims concerning entitlement to service connection for diabetes mellitus and nerve damage to the outer left thigh would also be premature at this time.  The Veteran is seeking service connection for diabetes mellitus as secondary to a kidney transplant, and for nerve damage to the outer left thigh as secondary to medication taken for diabetes mellitus.  The issue of entitlement to service connection for a kidney disability is the subject of a separate Board decision under different docket number; it is being remanded for further development.  The Board finds that the claims for service connection for diabetes mellitus and nerve damage to the outer left thigh are inextricably intertwined with the pending claim for service connection for a kidney disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  Given the foregoing, adjudication of the claims for service connection for diabetes mellitus and nerve damage to the outer left thigh must be deferred.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the Pittsburgh, Pennsylvania, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



